Citation Nr: 1042005	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  04-40 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for service-
connected migraine headaches, currently rated as 30 percent 
disabling.

2.  Entitlement to a disability rating in excess of 20 percent 
for service-connected low back strain with chronic desiccation at 
L4-5 and degenerative facet changes prior to November 24, 2007.

3.  Entitlement to a disability rating in excess of 40 percent 
for service-connected low back strain with chronic desiccation at 
L4-5 and degenerative facet changes on or after November 24, 
2007.

4.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected left thigh neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 
1977 and from June 1981 to July 1983.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted a 30 percent rating for service-connected 
migraine headaches effective from December 9, 2002, and denied an 
increased rating for service-connected low back strain with 
chronic desiccation at L4-5 and degenerative facet changes 
(hereinafter low back disability).  The appeal was subsequently 
transferred to the RO in Montgomery, Alabama.  A September 2004 
rating decision granted a 20 percent rating for the service-
connected low back disability effective from December 9, 2002.  A 
December 2007 rating decision granted service connection for left 
thigh neuropathy with a 10 percent rating effective from December 
9, 2002, and a 40 percent rating for the service-connected low 
back disability effective from November 24, 2007.  

In June 2008, the Veteran presented testimony at a personal 
hearing conducted at the Montgomery RO before the undersigned who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this personal 
hearing is in the Veteran's claims folder.

In October 2008, the Board remanded the matters on appeal for 
further development.  In the introduction of that remand, the 
Board noted that the Veteran had raised the claims of entitlement 
to service connection for depression and for an injury to her eye 
as well as entitlement to a total rating based on individual 
unemployability (TDIU).  These issues were referred to the RO for 
appropriate development.  However, a review of the claims file 
indicates that development has not yet been undertaken on these 
issues.  Accordingly, these issues have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them and they are referred to 
the AOJ for appropriate action.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009)(holding that, a request for TDIU, 
whether expressly raised by the veteran or reasonably 
raised by the record, is not a separate claim for 
benefits, but rather an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of 
the initial adjudication of a claim or, if a disability on 
which entitlement to TDIU is based has already been found 
to be service connected, as part of a claim for increased 
compensation).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In October 2008, the Board remanded the matters on appeal for 
notice and to afford the Veteran an opportunity to submit 
releases for any private records, to include the civilian 
hospital where she had recently sought treatment for her service-
connected migraine headaches.  A compliant notice letter was 
provided to the Veteran in November 2008.  In March 2010, after 
this appeal was returned to the Board, VA received the names and 
addresses of three private treatment providers (A.P., K.J., and 
R.A.V.) where the Veteran asserted that she had received 
treatment for the disabilities on appeal.  She also submitted 
private treatment records from J.R.S.  A review of the claims 
file indicates that VA has not made attempts to obtain these 
records.  Accordingly, a remand is necessary.  38 C.F.R. 
§ 3.159(c)(1).

The Board notes the Veteran's March 2010 statement wherein she 
informed VA that she received most of her treatment from private 
physicians.  However, she indicated that she did continue to 
receive VA treatment.  The Board observes that VA treatment 
records dated from 2001 to April 2005 and from October 2006 to 
May 2008 have already been associated with the claims file.  On 
remand, VA records dated from April 2005 to October 2006 and from 
May 2008 to the present should be obtained.  38 C.F.R. 
§ 3.159(c)(2).

Additionally, the Veteran last underwent VA examinations in 
connection with her claims in November 2007.  A review of these 
examination reports reflects that the examiners did not have the 
benefit of the claims file when rendering their conclusions.  
Additionally, the Veteran's most recent statements and those of 
her friends and family appear to assert that the Veteran's 
disabilities have increased in severity.  The duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In addition, where the evidence of 
record does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Accordingly, the Board 
concludes that the Veteran should undergo VA examinations to 
ascertain the current severity of her service-connected 
disabilities on appeal.  See 38 C.F.R. §§ 3.327(a); 4.1. 

The Veteran must be advised of the importance of reporting to the 
scheduled VA examinations and of the possible adverse 
conseqeunces, to include the denial of her claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2010).

Lastly, the Board observes the Veteran's representative's April 
2010 assertions that the Veteran's Social Security Administration 
(SSA) records have not been obtained.  However, a review of the 
claims file reflects that the August 2004 award decision is of 
record and that her SSA records were obtained in March 2006.  
Thus, it appears that VA has already fulfilled the duty to assist 
with regard to obtaining the Veteran's SSA records.  See Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (When VA has notice that 
a veteran is receiving disability benefits from the SSA, and that 
records from that agency may be relevant, VA has a duty to 
acquire a copy of the decision granting SSA disability benefits 
and the supporting medical documents on which the decision was 
based.)

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, 
the RO/AMC should attempt to obtain the 
private treatment records identified by the 
Veteran in her March 2010 correspondence.  
The providers have the initials A.P., K.J., 
and R.A.V.  The Veteran should be reminded to 
submit a release for the private hospital 
where she testified that she was hospitalized 
for 10 days for her migraine headaches in 
approximately March-May 2008.

2.  Obtain VA treatment records dated from 
April 2005 to October 2006 and from May 2008 
to the present.

3.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of her service-connected 
migraine headaches.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all pertinent 
records associated with the claims file and 
to comment on the severity of the Veteran's 
service-connected migraine headaches.  The 
examiner should report all signs and symptoms 
necessary for rating the Veteran's migraine 
headaches under the applicable rating 
criteria, 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  The examiner should also comment as to 
the impact of migraine headaches on the 
Veteran's daily activities and her ability to 
maintain employment.  

4.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of her service-connected low 
back disability and left thigh neuropathy.  
Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated with 
the claims file and to comment on the 
severity of the Veteran's service-connected 
low back disability and left thigh 
neuropathy.  The examiner should report all 
signs and symptoms necessary for rating the 
Veteran's low back disability and left thigh 
neuropathy under the applicable rating 
criteria.  The examiner should also comment 
as to the impact of service-connected low 
back disability and left thigh neuropathy on 
the Veteran's daily activities and her 
ability to maintain employment.  

5.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefits sought are not granted, the 
Veteran and her representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



